DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogasawara (20110109969) hereafter Ogasawara. 
 	Regarding claim 1, Ogasawara discloses a lens module comprising a lens barrel (25), a lens (23) received in the lens barrel, and a pressure ring (29) configured for fixedly holding the lens in the lens barrel (par. [0045]), wherein, the lens barrel (25) comprises a primary barrel wall, and a secondary barrel wall (shown in fig. 1) extending from an end of the primary barrel wall to an optical axis of the lens module and forming a light through hole (fig 1, par. ]0047], the hole which light “46” passes through as the claimed “light through hole”), wherein, the primary barrel wall comprises a first annular groove (see labeled figure 1 below) disposed on an inner wall adjacent to the lens (23), the lens fits with the first annular groove to form a pressure ring 

    PNG
    media_image1.png
    849
    850
    media_image1.png
    Greyscale
  	Regarding claim 2, Ogasawara discloses the lens module according to claim 1, wherein the pressure ring comprises a pressure ring body portion and a pressure ring (29) extending portion formed by extending from a periphery of an object side surface of the pressure ring body portion in a direction away from an image side of the lens module, and the pressure ring . 

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding claim 4 (and its dependents), the prior art does not disclose the claimed lens module specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the primary barrel wall further comprises a second annular groove disposed on an inner wall adjacent to the pressure ring, the second annular groove fits with the pressure ring to form a notch for clearing the burrs”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C. JONES/Primary Examiner, Art Unit 2872